DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received June 9, 2022.  Claims 24-26 and 29-34 are currently pending and under examination.  
Any rejection or objection not reiterated herein has been overcome by amendment.	

Withdrawn Claim Rejections - 35 USC § 103
The amendments to claims 24, 30, and 34 to recite “wherein the ratio of the length of the exogenous sequence to the total length of the 5’ homology arm and the 3’ homology arm (exogenous sequence length:homology arm length) is between 1.5:1 and 20:1” have overcome the rejections of those claims under 35 USC 103 in view of either:
Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867), Chen (WO 2012/012738), Doudna (US 2014/0068797), Ellington (US 2005/0106594), and Gu (Gu et al. (2011) Nature, 477:606-610) or 
Qin (Qin et al. (2015) Genetics, 200:423-430, published online March 27, 2015) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867),
because previous claims 24, 30, and 34 did not recite this limitation.
In addition, to the extent that the previous rejections of claim 25, which recited a similar limitation regarding the relative lengths of the exogenous sequence to the 5’ homology arm and 3’ homology arm, under 35 USC 103 in view of either:
Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867), Chen (WO 2012/012738), Doudna (US 2014/0068797), Ellington (US 2005/0106594), Gu (Gu et al. (2011) Nature, 477:606-610) and Liu (US 2014/0113375 A1) or 
Qin (Qin et al. (2015) Genetics, 200:423-430, published online March 27, 2015) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867), Doudna (US 2014/0068797) and Liu (US 2014/0113375 A1),
these rejections have this rejection has been reconsidered and are withdrawn for the following reasons.
It is noted that in the working example of a single-stranded donor oligonucleotide having a length of 491 nucleotides as described by Kunzelmann was designed to correct a 3 bp in-frame deletion of the CFTR protein, indicating that the ratio of the exogenous sequence to the homology arms was 3:491, which is 1:163, which is outside the currently claimed length ratio. Similarly, in the working example of a single-stranded donor oligonucleotide as described by Qin having an exogenous sequence of six nucleotides, but an overall length of 126 nucleotides, this ssDNA donor oligonucleotide is both shorter than the claimed length and also the ratio of the exogenous sequence to the homology arms is 1:20, which is outside the currently claimed length ratio.
The additional references do not provide working examples of making and using single stranded donor oligonucleotides or working examples of using such single-stranded donor oligonucleotides having the claimed exogenous sequence to homology arm length ratios. In addition, Liu’s general disclosure in which a ssDNA donor molecule that contains a coding sequence of 400 bases flanked by 100 base homology arms is without a working example. In addition, Liu’s general disclosure relates to a method in which a cell is provided with a DNA plasmid, which is transcribed into RNA, which is then reverse transcribed into cDNA. This method is materially different from the teachings of either Kunzelmann or Qin. Given these differences, one of ordinary skill in the art would have been sufficiently motivated or provided with a reasonable expectation of success to modify the working examples of either Kunzelmann or Qin to arrive at the claimed exogenous sequence:homology arm ratios.
Applicant argues that none of the prior art references cited teach in combination the claimed method (see remarks on page 9, last paragraph), that Kunzelmann teaches a DNA donor with a 3 bp in-frame insertion (see remarks on page 12, paragraph 1), that Qin teaches a ssDNA donor oligonucleotide that differs from the required ssDNA length and ratio as claimed (see remarks on pages 17-18), that Liu does not disclose any examples that were actually reduced to practice (see remarks on page 12, last paragraph), and that Applicant has provided evidence in the form of Expert Declarations and publications that demonstrate that the claimed methods have unexpectedly improved success rates for genome insertion relative to the closest prior art methods (see remarks on pages 13-16). These arguments have been fully considered and are persuasive for the reasons discussed above.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott McBride (Reg No 52,008) on September 2, 2022.

The application has been amended as follows: 
In claim 34, the phrase “at least 90%” that appears in line 2 on page 5 of the response filed June 9, 2022 was deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is discussed above and has been withdrawn for the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24-26 and 29-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


September 6, 2022